Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 2, 4, 7-13, 33, and 35 are pending and under current examination. 

Terminal disclaimers are on file for US Pat Nos. 8,940,330; 11,020,388; 11,020,387; 10,946,010; 9,439,900; 9,259,421; and 10,874,661.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Merkel on 08/24/2021.

The application has been amended as follows: 

In the claims:

In claim 2, line 10, immediately following the phrase “(iii) citric acid” the phrase 

 (iv) a disintegrant,-- 
has been added.  

Claim 3 has been cancelled.

In claim 4, line 1 the phrase “The method as claimed in claim 3” has been replaced with -- The method as claimed in claim 2--.  

Claim 32 has been cancelled.

Claim 34 has been cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimers filed 08/12/2021 have overcome the double patenting rejections set forth in the Office action mailed on 02/19/2021.
The claims are considered allowable under 35 USC 103 in view of the unexpected results reported in the specification.  The examiner considers the closest prior art to be Cairns (of record; see non-final obviousness rejection mailed on 02/19/2021).  Applicant has demonstrated the unexpected result that when similar components to those disclosed by Cairns are formulated according to the instant invention to produce a tablet as delimited in instant claim 2, the tablet exhibits superior .



Conclusion
Claims 2, 4, 7-13, 33, and 35 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617